           Case: 20-2048 Document:
Case 1:20-cv-00950-PLM-RSK ECF No.10-1   Filed: 10/30/2020
                                   28, PageID.1224            Page: 1 Page 1 of 2 (1 of 2)
                                                      Filed 10/30/20




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                   Tel. (513) 564-7000
       Clerk                        CINCINNATI, OHIO 45202-3988                 www.ca6.uscourts.gov




                                                   Filed: October 30, 2020


Mr. Erick G. Kaardal

Mr. Ian Alexander Northon

Mr. Vincent Christopher Sallan

Ms. Heather Elizabeth Sumner

Mr. Christopher M. Trebilcock


                     Re: Case No. 20-2048, Election Integrity Fund, et al v. City of Lansing, MI, et al
                         Originating Case No.: 1:20-cv-00950

Dear Counsel:

   The Court issued the enclosed Order today in this case.

                                                   Sincerely yours,

                                                   s/Amy E. Gigliotti
                                                   Case Management Specialist
                                                   Direct Dial No. 513-564-7012

cc: Mr. Thomas Dorwin

Enclosure
           Case: 20-2048 Document:
Case 1:20-cv-00950-PLM-RSK ECF No.10-2   Filed: 10/30/2020
                                   28, PageID.1225            Page: 1 Page 2 of 2 (2 of 2)
                                                      Filed 10/30/20



                                           No. 20-2048
                                                                                      ),/('
                           UNITED STATES COURT OF APPEALS                        2FW
                                                                            '(%25$+6+817&OHUN
                                FOR THE SIXTH CIRCUIT


ELECTION INTEGRITY FUND, et al.,                         )
                                                         )
       Plaintiffs-Appellants,                            )
                                                         )
v.                                                       )                ORDER
                                                         )
CITY OF LANSING, et al.,                                 )
                                                         )
       Defendants-Appellees.                             )



Before: STRANCH, BUSH, and MURPHY, Circuit Judges.



       Upon consideration of appellants’ Rule 8 Motion for Injunction Pending Appeal, the

Response of appellees, and the Reply of appellants, it is ordered that the motion is denied.




                                                     ENTERED BY ORDER OF THE COURT


                                                     ______________________________
                                                           Deborah S. Hunt
